Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Cecil Allan Moore, Appellant                          Appeal from the 7th District Court of Smith
                                                      County, Texas (Tr. Ct. No. 007-1294-14).
No. 06-20-00064-CR        v.                          Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Cecil Allan Moore, pay all costs incurred by reason
of this appeal.
                                                      RENDERED SEPTEMBER 2, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk